 In the MatterofTHECHAMPION HARDWARE COMPANYandUNITEDSTEELWORKERS of AMERICA,C. I. 0.Case No.8-R-1806 -Decided June15, 1945Grossman, Carter, Hamilton"& Rosenntan,byMr. Kenneth D. Carter,of Cleveland, Ohio, for the Company.Mr. Janes P Griffin,of Youngstown, Ohio, foi the U. S A.Messrs. Fred HairandWalter Barnes,of Cleveland. Ohio, for the U. EMr. Louis Cokin,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by United Steelworkers of America, C. I. 0.,,herein called the U. S A , alleging that a question affecting commerce hadarisen concerning the representation of employees of The Champion Hard-ware Company, Geneva, Ohio, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Louis S Belkin, Trial Examiner. Said hearing was heldat Cleveland, Ohio, on May 15, 1945. At the commencement of the hearing,theTrialExaminer granted a motion of United Electrical, Radio &Machine Workers of America, C I. 0, herein called the U F. . to intervene.The Company, the U S. A.. and the U. E appeared at and participated inthe hearing and all parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearingon the issues. At the close of the hearing, the Company moved to dismissthe petition. The Trial Examiner reserved ruling thereon The motion ishereby denied The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed. All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:62 N L. R B, No. 62434 THE CFIAi\tP1ON HARDWARE COMPANY435FINDINGS OF FACTITHE. BUSINESS OF TI-IB CO-IPANYThe Champion Hardware Company is an Ohio corporation operatinga plant at Geneva, Ohio, where it is engaged in the manufacture of shelfand builders' hardware During the 6-month period preceding the date ofthe hearing. the Company purchased raw niatenals valued at about $66.000.a substantial portion of which was shipped to it from points outside the Stateof Ohio During the same period the Company sold products valued at about$237,000. over 50 percent of which was shipped to points outside the StateofOhio.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act.IITHE QRGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization affiliated withtheCongress of IndustrialOrganizations, admitting tomembershipemployees of the CompanyUnited Electrical. Radio & Machine Workers of .\nnerica is a labororganization affiliated Nvith the Congress of Industrial Organizations.admitting to membership employees of the Company111.THE QUESTION CONCERNING REPRESENTATIONOn \-larch 23, 1945. the U S A requested the Company to recognize itas exclusive collective bargaining representative of its employeesTheCompany refused this request until such time as the U S A is certified bythe BoardThe Company contends that the petition should be dismissed because ajurisdictional dispute exists iua,,inuch a' the U S _A and the U E. are bothaffiliated with the same patent hod In the past we have, as a matter ofpolicy, refused to permit rival unions affiliated with the same parent organi-zation to resort to the administrative processes of the Act for the settle-ment of representation disputes where adequate and appropriate machinerywas available to them, under the procedure of the parent organization It IIapparent here, however, that effective solution of the existing dispute can-not he had without resort to the administrative processes of the ActA statement of a Field Examiner of the Board, inti oduced into evidenceat the hearing, indicate, that the U S A and the U I_: each represents asubstantial number of employees in the unit hereinafter found to heappropriate.WVe find that a question affecting commerce has arisen' concerning theiThe Field Examine, rcpoi ted that the U S A and the U E presented 41 and 38 author'nationcat us, ieyieetivelt, beating the mines of petsons who appear on the Coinpam's pat toll of April 4,1945There ate approximately 88 employees in the appropriate unit 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all productionand maintenance employees of the Company, excluding clerical employees,draftsmen,mechanical engineers, technical, and professional employees,the production engineer and his assistants, foremen, and any other super-visory employees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by means of an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with The Champion HardwareCompany, Geneva, Ohio, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Director forthe Eighth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determine whetherthey desire to be represented by United Steelworkers of America, affiliatedwith the Congress of Industrial Organizations, or by United Electrical,Radio & Machine Workers of America. C. I. O., for the purposes of col-lective bargaining, or by neither.